Citation Nr: 0933035	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to 
August 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision that, in 
pertinent part, declined to reopen a claim for service 
connection for PTSD on the basis that new and material 
evidence had not been received.  The Veteran timely appealed.

In December 1996, the Veteran testified during a hearing 
before RO personnel.  In April 1998, the Board reopened and 
remanded the Veteran's claim for service connection for PTSD 
for further development.  In a February 2004 decision, the 
Board denied the Veteran's claim for service connection for 
PTSD.

The Veteran appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2004 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  In May 2005, the Board 
remanded the matter, consistent with the Court's order.  In 
January 2008, the Board remanded the matter to afford the 
Veteran an opportunity for a hearing.

In May 2008, the Veteran and his wife testified during a 
video conference hearing before the undersigned.  Following 
the hearing, the Veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO.  In 
October 2008, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran again appealed to 
the Court.

In a May 2009 order, the Court granted a joint motion from 
the parties for remand, vacated the October 2008 Board 
decision, and remanded the matter to the Board for additional 
proceedings.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
and his attorney when further action is required.
REMAND

Following the May 2009 Court Order, the Veteran requested a 
hearing before a Veterans Law Judge at a local VA office with 
regard to his claim on appeal.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the Veteran and his attorney.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



